Title: From James Madison to the Senate, 3 January 1816
From: Madison, James
To: Senate


                    
                        
                            Jany. 3d. 1816.
                        
                    
                    I nominate,
                    John Mullowny, of Pennsylvania, to be Consul of the United States for the Island of Tenneriffe.
                    Nathaniel G. Ingraham Jnr, of New York, to be Consul at Plymouth in England.
                    George Read Jnr, of Delaware, to be the Attorney of the United States for the District of Delaware.
                    
                        
                            James Madison
                        
                    
                